FOR PUBLICATION


ATTORNEY FOR APPELLANT:                       ATTORNEYS FOR APPELLEES:

STEVEN W. KINCAID                             DONALD F. FOLEY
Kincaid & Kincaid PC                          MARIE CASTETTER
Noblesville, Indiana                          Foley & Abbott
                                              Indianapolis, Indiana
                                                                      Sep 23 2014, 9:40 am


                            IN THE
                  COURT OF APPEALS OF INDIANA

JESSICA KISHPAUGH,                            )
                                              )
     Appellant-Defendant,                     )
                                              )
            vs.                               )        No. 49A02-1312-CT-1040
                                              )
JOHN ODEGARD and MIRIAM ODEGARD,              )
                                              )
     Appellees-Plaintiffs.                    )


                  APPEAL FROM THE MARION SUPERIOR COURT
                      The Honorable Robert R. Altice, Jr., Judge
                         Cause No. 49D05-1007-CT-32733



                                  September 23, 2014

                             OPINION - FOR PUBLICATION

RILEY, Judge
                              STATEMENT OF THE CASE

       Appellant-Defendant, Jessica Kishpaugh (Kishpaugh), appeals the Judgment of the

trial court, awarding $85,889.36 to Appellees-Plaintiffs, John (John) and Miriam (Miriam)

Odegard (collectively, the Odegards).

       We affirm and remand.

                                          ISSUES

       Kishpaugh raises seven issues on appeal, which we consolidate and restate as the

following four issues:

       (1) Whether the trial court erred in holding Kishpaugh civilly liable for theft;

       (2) Whether the trial court had subject-matter jurisdiction to declare that its order of

          treble damages is non-dischargeable in bankruptcy;

       (3) Whether the trial court erred in determining that Kishpaugh breached the

          Residential Lease (Lease); and

       (4) Whether the trial court erred in determining that Kishpaugh violated her

          obligations as a tenant under Indiana Code section 32-31-7-6 (Tenant Statute).

       Although not raised in their brief as an issue on cross-appeal, the Odegards have

filed a Petition for Appellate Attorney Fees.

                         FACTS AND PROCEDURAL HISTORY

       Kishpaugh and the Odegards met in the summer of 2007 when Kishpaugh

responded to the Odegards’ online advertisement for a babysitter. Over the next two years,

Kishpaugh provided occasional childcare services for the Odegards’ three children and


                                                2
helped Miriam with other household tasks on an as-needed basis. During this time,

Kishpaugh and Miriam developed a friendship, and the Odegards trusted Kishpaugh in

their home and with their children.

       In June of 2009, John—who is employed as an international product manager for a

large, multinational corporation with its North American headquarters located in

Indianapolis, Indiana—received a one-year job assignment in Mannheim, Germany. After

it was decided that the entire family would relocate to Germany for one year, the Odegards

made arrangements for caretakers to maintain and safeguard their property in Indiana.

Aware that Kishpaugh’s lease was about to end, Miriam asked Kishpaugh if she would be

interested in renting their Indianapolis home during their absence. On August 21, 2009,

the Odegards and Kishpaugh executed the Lease, under which Kishpaugh agreed to rent

the Odegards’ home from October of 2009 through August of 2010 for a monthly rate of

$300. In addition to maintaining their house and yard, the Odegards instructed Kishpaugh

to forward their mail and to drive their minivan around the block once a week to keep it in

good working order.

       In early September 2009, a few weeks prior to the Odegards’ departure, Kishpaugh

moved into the Odegards’ home. With assistance from Miriam, Kishpaugh moved her

possessions into the guest bedroom and stored some of her belongings in the adjacent walk-

in attic. At the end of September, the Odegards left for Germany.

       Because of the temporary nature of their relocation, the Odegards left their furniture

and most of their personal possessions in their Indianapolis home. Even the family dog,

Abby (Abby), stayed behind. Pursuant to the Lease, Kishpaugh agreed to “care for” Abby,

                                             3
including “feeding, water[ing], walking, administering all medicines, transportation for

any vet visits, and any other care necessary.” (Appellant’s App. p. 33). At some point

during the fall of 2009, Kishpaugh sent an email message to the Odegards explaining that

she was having a problem with Abby urinating in the living room and that she had

“clean[ed] it up to the best of what I could do.” (Transcript p. 251). In response, Miriam

advised Kishpaugh to put Abby in her crate before leaving the house. Then, in January of

2010, Indianapolis neighbors contacted the Odegards to inform them that Abby had been

left outside and was barking.

       On March 25, 2010, the Odegards discovered an unauthorized charge on their bank

statement. According to the bank’s customer claims department, Miriam’s debit card had

been used the previous day to purchase $2,716.40 worth of jewelry in Egypt. Prior to

leaving Indianapolis, Miriam placed a duplicate debit card in a ceramic breadbox in her

kitchen in the event of an emergency or that she lost her original card. After realizing that

their account had been depleted, Miriam contacted Kishpaugh and asked her to check the

breadbox for the debit card. Kishpaugh informed Miriam that she found a corporate credit

card in John’s name and a gift card, but the duplicate debit card was missing. The bank

refunded the fraudulent charges to the Odegards’ account, and while it was never

conclusively established how Miriam’s card had been compromised, the Odegards were

suspicious of the fact that Kishpaugh’s ex-husband has Egyptian ties.

       In mid-April of 2010, Miriam notified Kishpaugh that John would be returning to

Indianapolis for a few days for business meetings. At this time, Miriam learned that

Kishpaugh had been sleeping in the master bedroom since November 2009, but Kishpaugh

                                             4
explained that she would return to the guest bedroom during John’s stay. Even though

John stayed at the house, he did not want to encroach upon Kishpaugh’s space. As such,

he left the house early, returned late, and ate all of his meals elsewhere. In addition to his

limited presence in the home, John’s jet lag and recent onset of shingles symptoms deterred

him from conducting a thorough inspection of the property. Besides noting an unusual

odor, John had no other immediate concerns about the house. However, John did observe

that the garage door had been damaged, appearing as though a vehicle had been backed

into it, and that the minivan’s tire had been replaced with a spare. John did not discuss

these issues with Kishpaugh. Instead, after John returned to Germany, Miriam questioned

Kishpaugh about the damages. Regarding the garage door, Kishpaugh stated, “Umm...[I]

thought that was something you guys did…[I] noticed it shortly after you left!”

(Appellant’s App. p. 78 (ellipses in original)). As to the minivan’s tire, Kishpaugh

explained that “[a] friend of mine was following me, after she helped me go get my rental

car…so she was driving…the curb in the sub[]division got hit…no major speed just got

hit.” (Appellant’s App. p. 76 (ellipses in original)).

       Prior to leaving Indianapolis, the Odegards had arranged for their neighbor, Chip

Miller (Chip), to maintain their property in Brown County, Indiana. Every four to six

weeks thereafter, Chip informed Kishpaugh that he would be stopping by the house to

retrieve the Odegards’ Jeep and chainsaw for his trip to Brown County. In May of 2010,

Chip discovered that the Odegards’ chainsaw was missing from their garage. That same

day, Chip also observed that the Odegards’ minivan was gone despite the fact that

Kishpaugh was at the house. When Chip asked Kishpaugh if she knew the chainsaw’s

                                              5
whereabouts, Kishpaugh answered, “I don’t know what you’re talking about. I’ve never

seen a chain[]saw.” (Tr. p. 91). Chip relayed his concerns about the missing chainsaw and

minivan to the Odegards. Also around this time, the Odegards learned that Kishpaugh had

not taken Abby to the veterinarian, so Chip took Abby for her check-up and shots. Miriam

subsequently arranged for Abby to be boarded at a kennel until their return from Germany

at a cost of $300.

       On May 8, 2010, Kishpaugh notified the Odegards that she had encountered “some

major financial problems” and could no longer afford to pay $300 in rent. (Appellant’s

App. p. 74). Kishpaugh requested a reduction of the rent to $150 or, in the alternative, an

early Lease termination so that she could move in with her parents. On May 20, 2010, the

Odegards informed Kishpaugh that they could not accept a lower rent and agreed to release

her from the Lease. With the assistance of her parents, Kishpaugh moved her possessions

out of the Odegards’ home, and on May 31, 2010, she officially vacated the premises. At

the Odegards’ request, Chip arranged to collect the house keys from Kishpaugh. When

Kishpaugh did not appear at the designated meet time, Chip used the keyless entry code to

access the house through the garage and found that Kishpaugh had left the keys on the

kitchen counter.

       Concerned about their dog and their property, the Odegards left Germany and

returned to Indianapolis on June 12, 2010—more than two months earlier than they had

planned. An inspection of their house and yard quickly verified the Odegards’ concerns.

Although the front yard had been mowed, the grass in the back yard was three feet high,

and a section of the wooden fence was “badly charred.” (Tr. p. 72). The carpet in the

                                             6
sunroom had cigarette burns. Inside, the house was filthy and smelled strongly of cigarette

smoke and urine. Throughout the house, the carpet was saturated with dog urine and other

“strange stain[s].” (Tr. p. 65). The microwave handle and two lamps were broken. In the

guest bedroom, the Odegards found a cigarette package and cigarette burns in the carpet.

There were gouges and scuff marks on the walls, and several pieces of furniture were

likewise damaged. The mattresses in both the guest and master bedrooms were saturated

with urine. Even in the children’s bedrooms, the carpet was stained, there was a cigarette

burn in an upholstered cushion, and a wire had been fed through a newly-drilled hole in

the closet ceiling to equip the room for cable television.

       The Odegards also noted significant damage to their minivan. During his brief trip

to Indianapolis a few months earlier, John had taken the damaged tire to be repaired. Now,

however, the Odegards realized that the speakers in the minivan were blown, the carpet

was ripped, there were cigarette burns in the dash, and there were dents and scratches on

the exterior. Kishpaugh’s permission to use the minivan was limited to a weekly drive

around the block and the one occasion that she needed to pick up a rental vehicle; yet, the

odometer indicated that the minivan was driven 7,000 miles during the Odegards’ absence.

In addition to the damages to their home and minivan, the Odegards also discovered that

some of their personal property was missing. Along with the previously identified missing

debit card and chainsaw, Miriam’s Ohio State University class ring, valued at $400; a

diamond and sapphire ring, valued at $300; a vacuum cleaner, valued at $220; John’s rare

coin collection, valued at $18,639.04; and three other jars of coins had been removed from

the home.

                                              7
        Neighbors informed the Odegards that during their time abroad, a PT Cruiser had

regularly been parked in the driveway. The PT Cruiser belonged to Kishpaugh’s friend,

Asia Cox (Asia). After the Odegards also found mail addressed to Asia in their mailbox,

a job application, and homework that Asia left on their printer, the Odegards realized that

Asia had been living in their home with Kishpaugh.

        On June 16, 2010, the Odegards reported the damage and theft of their property to

the Indianapolis Metropolitan Police Department. Police officers were able to locate and

recover the Odegards’ chainsaw from a pawn shop where Asia’s sister was employed. On

July 26, 2010, the Odegards filed a Complaint, which they amended on March 28, 2012,

alleging that Kishpaugh was liable for damages arising from her breach of the Lease, theft,

violation of the Tenant Statute, and criminal mischief. On February 24, 2012, Kishpaugh

filed a motion for partial summary judgment on the issue of theft, which the trial court

denied on April 10, 2012.

        On September 5, 2013, the trial court conducted a bench trial. At the close of the

Odegards’ case-in-chief, Kishpaugh moved for an involuntary dismissal pursuant to

Indiana Trial Rule 41(B), which the trial court denied.1 On October 18, 2013, the trial

court entered its Judgment and, at Kishpaugh’s request, issued specific findings of fact and

conclusions thereon pursuant to Indiana Trial Rule 52(A). The trial court ruled in favor of

Kishpaugh on the issue of criminal mischief, finding the Odegards had not met their burden



1
  During the bench trial, Kishpaugh actually moved for a directed verdict (judgment on the evidence) at
the close of the Odegards’ case-in-chief. See Ind. Trial Rule 50. However, because the cause was not tried
before a jury, it must be treated as a motion for involuntary dismissal under Indiana Trial Rule 41. See
Plesha v. Edmonds ex rel. Edmonds, 717 N.E.2d 981, 985 (Ind. Ct. App. 1999), trans. denied.

                                                    8
of proof; however, the trial court ordered Kishpaugh to pay the Odegards a total of

$85,889.36 for damages related to Kishpaugh’s breach of the Lease, theft, and violation of

the Tenant Statute. On November 12, 2013, Kishpaugh filed a motion to correct error,

which the trial court denied on December 6, 2013.

       Kishpaugh now appeals. Additional facts will be provided as necessary.

                             DISCUSSION AND DECISION

                                   I. Standard of Review

       At Kishpaugh’s request, the trial court entered findings of fact and conclusions

thereon. Pursuant to Indiana Trial Rule 52(A), our court will not set aside the trial court’s

factual findings or its judgment “unless clearly erroneous, and due regard shall be given to

the opportunity of the trial court to judge the credibility of the witnesses.” When a trial

court issues specific findings and conclusions, our standard of review is two-tiered: first,

we consider whether the evidence supports the findings; second, we determine whether

those findings support the trial court’s judgment. MCS LaserTec, Inc. v. Kaminski, 829

N.E.2d 29, 34 (Ind. Ct. App. 2005). We will construe the trial court’s findings liberally in

a favor of the judgment and will find clear error only if “a review of the record leaves us

firmly convinced that a mistake has been made.” Id. The judgment is clearly erroneous if

“the findings of fact and conclusions thereon do not support it, and we will disturb the

judgment only when there is no evidence supporting the findings or the findings fail to

support the judgment.” Id. We do not reweigh evidence or assess the credibility of

witnesses, and we consider all of the evidence in a light most favorable to the trial court’s

judgment. Id.

                                             9
                                           II. Theft

       Kishpaugh claims that the trial court’s Judgment is clearly erroneous because the

findings of fact and conclusions thereon are insufficient to support a determination that she

committed theft. Pursuant to the Indiana Crime Victims Relief Act (Relief Act), an

individual who “suffers a pecuniary loss as a result of a [theft] may bring a civil action

against the person who caused the loss.” Ind. Code § 34-24-3-1. A person commits theft

when he or she “knowingly or intentionally exerts unauthorized control over property of

another person, with intent to deprive the other person of any part of its value or use.” I.C.

§ 35-43-4-2(a). Although the Relief Act provides that crime victims may recover three

times the amount of their actual damages (treble damages), the costs of the action, and

reasonable attorney fees, the amount of any award is ultimately left to the discretion of the

trial court. MCS LaserTec, Inc., 829 N.E.2d at 35. Because this is a civil—rather than a

criminal—action, the Odegards “must merely prove commission of the crime by a

preponderance of the evidence.” Sapp v. Flagstar Bank, FSB, 956 N.E.2d 660, 667 (Ind.

Ct. App. 2011).

       In this case, the trial court concluded that

       [c]ircumstantial evidence supports a reasonable inference that . . . Kishpaugh
       was guilty of theft as a princip[al] or an accomplice where she was not
       authorized by the Odegards to exert control over the property in the manner
       she did, she had access to the property while the Odegards were in Germany,
       and the property was missing upon the Odegards[’] return.

(Appellant’s App. p. 8). As a result, the trial court determined the Odegards were entitled

to treble damages for their pecuniary loss resulting from Kishpaugh’s theft. Upon the

Odegards’ request for only two—rather than three—times the amount of their actual

                                              10
damages, the trial court awarded $39,118.08 in actual damages and $25,592.75 for attorney

fees, totaling $64,710.84.2

                                          A. Gap in Possession

        Kishpaugh contends that the trial court’s “findings regarding the important issue of

when the Odegards returned home” are clearly erroneous. (Appellant’s Br. p. 8). The

uncontroverted evidence establishes that the Odegards returned to Indianapolis on June 12,

2010. However, one of the trial court’s findings states that the Odegards “permanently

returned to their home” on May 31, 2010. (Appellant’s App. p. 5).                          According to

Kishpaugh, this error is significant because it “fail[s] to recognize the gap in time between

when . . . Kishpaugh surrendered her leasehold interest and left the premises on May 31 st

and the time that the Odegards personally arrived back at the house on June 12th.”

(Appellant’s Br. p. 9). During the bench trial, Kishpaugh maintained that any and all theft

and property damage must have occurred during this twelve-day gap.

        Although we agree with Kishpaugh that the trial court’s finding is technically

inaccurate, we decline to find such error to be fatal to the Judgment. The trial court also

found that “Kishpaugh occupied and had exclusive control of the Odegards’ home between

October 1, 2009 and May 31, 2010.” (Appellant’s App. p. 5). From this finding, and

considering the trial court’s Judgment, we can reasonably infer that the trial court found

that the Odegards’ property was damaged and stolen during the timeframe that Kishpaugh




2
  We note that the sum total of the actual damages and attorney fees is actually $64,710.83. Unsurprisingly,
neither party has challenged the one-cent discrepancy in the trial court’s calculation.

                                                    11
had exclusive possession of the premises—i.e., prior to May 31, 2010. Thus, the trial

court’s erroneous finding does not warrant reversal.

                                  B. Circumstantial Evidence

       Kishpaugh also contends that the trial court’s conclusion that there is sufficient

circumstantial evidence to prove theft is clearly erroneous because the trial court “did not

make any findings regarding the manner in which [Kishpaugh] actually committed such

alleged theft[,] . . . what items she allegedly stole, when such items were stolen[,] or even

with whom she allegedly acted.” (Appellant’s Br. p. 10). In turn, the Odegards argue that

the “pattern of property being taken from the Odegard home as well as damage to the

Odegard[s’] property[,] . . . along with . . . Kishpaugh’s financial need, . . . access to such

property, . . . opportunity[,] and motive” sufficiently establish Kishpaugh’s guilt.

(Appellees’ Br. p. 10).

       It is well established that “[a] judgment based on circumstantial evidence will be

sustained if the circumstantial evidence alone supports a reasonable inference of guilt.”

Buntin v. State, 838 N.E.2d 1187, 1189-90 (Ind. Ct. App. 2005). Whereas “[d]irect

evidence immediately establishes the main fact to be proved[,] circumstantial evidence

immediately establishes collateral facts from which the main fact may be inferred.”

Nichols v. State, 591 N.E.2d 134, 136 (Ind. 1992). “‘It is not necessary that the court find

the circumstantial evidence excludes every reasonable hypothesis of innocence. It need

only be demonstrated that inferences may reasonably be drawn which support the finding

of guilt.’” Thompson v. State, 804 N.E.2d 1146, 1150 (Ind. 2004) (quoting Metzler v. State,

540 N.E.2d 606, 609 (Ind. 1989)).

                                              12
       In support of its conclusion that Kishpaugh committed the theft, the trial court made

the following findings:

       16.    When the Odegards left for Germany[,] the following personal
       property was at the residence: Miriam Odegard’s Ohio State class ring and
       a diamond and sapphire ring located in the master bedroom; a Debit Credit
       Card in Miriam Odegard’s name located in the office portion of the kitchen;
       a vacuum cleaner; a chainsaw located in the garage[;] contents of jars of coins
       located in the master bedroom, kitchen and laundry room; and John
       Odegard’s coin collection hidden in a wine box in the walk-in attic.

       ****
       18.   Ms. Kishpaugh [accessed] the bread box where the Debit Credit Card
       was located . . . prior to and after the card’s unauthorized use in Egypt. Ms.
       Kishpaugh testified that she was the only person who went in the attic.

       19.   Upon returning home, the Odegards found the remainder of the
       personal property described above missing.

(Appellant’s App. p. 7). In addition to the trial court’s findings, which demonstrate that

Kishpaugh had exclusive control over the premises when the property disappeared and that

she had rifled through the specific areas where the stolen items were stored, we find

additional circumstantial evidence in the record supports the trial court’s conclusion.

       Miriam’s two rings were stolen from her jewelry box in the master bedroom.

Despite the Odegards’ understanding that Kishpaugh would be sleeping in the guest

bedroom, Kishpaugh moved into the master bedroom a few months after the Odegards left

for Germany. Kishpaugh testified that she removed the Odegards’ clothing from their

dresser drawers and bureaus in order to make space for her own wardrobe, stowing the

Odegards’ items in the closet. Given her apparent comfort with rummaging through the

intimate spaces of others, it is not unreasonable to infer that she likewise searched through

Miriam’s jewelry box. Also, Kishpaugh’s testimony that she used the Odegards’ vacuum

                                             13
on one occasion but, because it was broken, used her own vacuum thereafter places the

vacuum in Kishpaugh’s exclusive control at the time it was stolen. Similarly, John’s rare

coin collection was stored inside a nondescript cardboard box in the attic. With the

Odegards’ permission, Kishpaugh had stored some of her furniture and other boxes in the

attic. Kishpaugh explained that she accessed the attic on multiple occasions to retrieve

seasonal clothing and also to search for the Odegards’ Christmas decorations.

       The Odegards’ stolen possessions were not overtly valuable, and they were stored

out of sight. Thus, the perpetrator had to probe through the house for items that would not

be readily identified as missing—undoubtedly a time-consuming process. Furthermore,

the items that were stolen were of a nature that they could be easily pawned or exchanged

for cash. In fact, the chainsaw was actually recovered from a pawn shop, and it is

undisputed that the chainsaw was sold to that pawn shop during Kishpaugh’s tenancy. The

evidence indicates that Kishpaugh was struggling financially; she could no longer afford

to pay rent, and she testified that her unemployment compensation benefits had run out. It

is thus reasonable to infer that Kishpaugh pilfered the items that were at her immediate

disposal in order to meet her financial needs.

       Kishpaugh also argues that the Odegards failed to satisfy their burden of proof as to

each element of theft. According to Kishpaugh, the trial court’s “conclusion was expressed

in such amorphous and general terms[] [that] it appears that the [t]rial [c]ourt either

effectively imposed a strict liability standard on . . . Kishpaugh concerning any property

later found missing, or that the [t]rial [c]ourt actually placed the burden of proof on . . .

Kishpaugh to prove her innocence.” (Appellant’s Br. p. 17). The Odegards were required

                                             14
to prove by a preponderance of the evidence that Kishpaugh knowingly or intentionally

exerted unauthorized control over their property with the intent to deprive them of its value

or use. I.C. § 35-43-4-2(a). Preponderance of the evidence “simply means the ‘greater

weight of the evidence.’” Travelers Indem. Co. v. Armstrong, 442 N.E.2d 349, 361 (Ind.

1982) (quoting Great Atl. & Pac. Tea Co. v. Custin, 13 N.E.2d 542, 545 (Ind. 1938), reh’g

denied).

           In this case, the bulk of the evidence consisted of the parties’ testimony. As such,

the evidence was certainly subject to conflicting inferences, but our sole concern on review

is to determine “whether the inferences supporting the judgment were reasonable, not

whether there were other ‘more reasonable’ inferences that could have been made.” Brink

v. State, 837 N.E.2d 192, 197 (Ind. Ct. App. 2005) (quoting Thompson, 804 N.E.2d at

1150), trans. denied. Our court does not interfere with the trial court’s role in weighing

the evidence and assessing the credibility of witnesses, and, here, the trial court’s decision

essentially turned on a determination of which party offered more reliable testimony. We

find that it was entirely reasonable for the trial court to credit the Odegards’ testimony over

that of Kishpaugh, especially in light of Kishpaugh’s incriminatory admission that she had

been collecting unemployment compensation benefits from the State of Indiana while

failing to report other income. Accordingly, we agree with the trial court that the greater

weight of the evidence establishes that while Kishpaugh was supposed to be acting as a

custodian for the Odegards’ home and belongings, she instead exerted unauthorized control




                                               15
over their property. As a result, she must pay the Odegards treble damages for depriving

them of the value of their property.3

                        III. Treble Damages as Non-Dischargeable Debt

        Kishpaugh next claims that the trial court lacked the “jurisdiction to determine

whether or not any obligation imposed from [her] alleged theft is dischargeable in

bankruptcy.”       (Appellant’s Br. p. 21).          Although the record does not indicate that

Kishpaugh has filed or intends to file for bankruptcy, the trial court concluded that theft is

“within the exceptions for discharge in bankruptcy under 11 U.S.C. § 523(a)(4).”

(Appellant’s App. p. 9). Pursuant to the United States Bankruptcy Code, an individual

debtor may not discharge any debt “for fraud or defalcation while acting in a fiduciary

capacity, embezzlement, or larceny.” 11 U.S.C. § 523(a)(4) (emphasis added).

        The United States Supreme Court has determined that the dischargeability of a debt

is “an issue that Congress intended the bankruptcy courts, rather than the state courts, to

decide.” Klingman v. Levinson, 831 F.2d 1292, 1294 (7th Cir. 1987) (citing Brown v.

Felsen, 442 U.S. 127, 136 (1979)). Nevertheless, Kishpaugh acknowledges that “in limited

and very specific instances[,]” a state court has “concurrent jurisdiction with federal courts

to determine what debts constitute non-dischargeable debts.” (Appellant’s Br. pp. 21-22).



3
   Having found sufficient evidence to support Kishpaugh’s liability for theft as a principal, we do not
address her argument that the evidence and findings are insufficient to establish accomplice liability. In
addition, Kishpaugh has raised three other claims—that the trial court erred by denying her motion for
involuntary dismissal, her motion for partial summary judgment, and her motion to correct error. However,
because Kishpaugh did not support any of these three arguments with cogent reasoning or citations to
authority, we find that Kishpaugh has waived these claims for appellate review. Ind. Appellate Rule
46(A)(8)(a)-(b). It is not sufficient for the argument section that an appellant simply recites facts and makes
conclusory statements without analysis or authoritative support.

                                                      16
See Carey v. Carey, 733 N.E.2d 14, 16 (Ind. Ct. App. 2000). However, because the trial

court’s challenged conclusion does not concern “‘maintenance and support’ under 11

U.S.C. § 523(a)(5),” Kishpaugh maintains that only a bankruptcy court can decide whether

her obligation to pay the Odegards’ treble damages is a non-dischargeable debt.

(Appellant’s Br. p. 22). On the other hand, the Odegards argue that the trial court did not

commit reversible error because bankruptcy courts may “be guided by considerations of a

state court[] and law in its determination.” (Appellees’ Br. p. 11).

       Notwithstanding the bankruptcy court’s exclusive jurisdiction, a state court’s

findings may “have collateral estoppel application in any subsequent nondischargeability

proceeding.” In re Guy, 101 B.R. 961, 974 (N.D. Ind. 1988). The Seventh Circuit Court

of Appeals has resolved that “[w]here a state court determines factual questions using the

same standards as the bankruptcy court would use, collateral estoppel should be applied to

. . . bar relitigation of an issue determined by a state court.” Klingman, 831 F.2d at 1295.

Collateral estoppel requires:

       1) the issue sought to be precluded must be the same as that involved in the
       prior action, 2) the issue must have been actually litigated, 3) the
       determination of the issue must have been essential to the final judgment,
       and 4) the party against whom estoppel is invoked must be fully represented
       in the prior action.

Id.

       We do not now decide whether collateral estoppel applies to the trial court’s

conclusion. Rather, it is the role of the bankruptcy court to review the record and analyze

whether the state law elements of Kishpaugh’s theft also satisfy the larceny prong for a

non-dischargeable debt under 11 U.S.C. § 523(a)(4). See In re Luedtke, 429 B.R. 241, 251-

                                             17
52 (N.D. Ind. 2010). Accordingly, unless a bankruptcy court rules that the trial court’s

Judgment has preclusive effect, the trial court’s conclusion that Kishpaugh’s treble

damages are a non-dischargeable debt is inconsequential.         Because the trial court’s

conclusion is not binding, we agree with the Odegards that its inclusion in the Judgment

does not amount to reversible error.

                                 IV. Breach of the Lease

       Kishpaugh claims that the trial court erred in its conclusion that “[t]he Odegards are

entitled to compensatory losses and damages to their mini[]van, boarding of Abby, and

damages and repairs to the interior of their home, as well as attorney[] fees” resulting from

Kishpaugh’s breach of the Lease. (Appellant’s App. p. 8). In particular, Kishpaugh

contends that the evidence does not establish that she “proximately or actually caused” any

damage to the Odegards’ home or minivan. (Appellant’s Br. p. 23). For the cigarette

smoke and urine odors, as well as damages to the walls, carpet, furniture, appliances,

garage door, and minivan, the trial court ordered Kishpaugh to pay the Odegards $12,510

in actual damages and $8,668.52 in attorney fees, for a total award of $21,178.52.

       In a breach of contract claim, the plaintiff bears the burden of proving (1) that a

contract existed; (2) that the defendant breached said contract; and (3) that the plaintiff

sustained damages as a result of the breach. Collins v. McKinney, 871 N.E.2d 363, 370

(Ind. Ct. App. 2007). In part, the Lease stipulated:

       [Kishpaugh] shall, at [Kishpaugh’s] expense maintain the Premises and
       furnishings in clean and satisfactory condition, and shall return them to the
       [Odegards] in that condition at the expiration of this Lease.

       ****

                                             18
       [Kishpaugh] will occupy and use the Premises for [Kishpaugh’s] private
       residence and for no other purpose. The Premises will be occupied by no
       more than [two] person(s). No roomers, lodgers, or boarders shall be
       permitted to occupy the Premises with [Kishpaugh] and no guest(s) shall be
       allowed to occupy the Premises for more than three (3) days in any given
       month without the prior written consent of [the Odegards].

       ****
       [Kishpaugh] agrees to care for all [of the Odegards’] pets. This includes
       feeding, water, walking, administering all medicines, transportation for any
       vet visits, and any other care necessary. All pets must stay on the property,
       unless on a leash. [Kishpaugh] agrees to work with any trainer, as [the
       Odegards] deem[] necessary.

(Appellant’s App. pp. 31, 33). The trial court determined that Kishpaugh had breached the

Lease because “she soiled the mattresses, left cigarette burns on the carpets, caused marks

on the walls, put holes in the walls, allowed the family pet, Abby, to defecate on the carpets,

allowed guests to occupy the Premises, and drove and caused damage to the Odegard[s’]

mini[]van.” (Appellant’s App. p. 8).

       In asserting that she did not breach the Lease because the damages were sustained

after she moved out, Kishpaugh relies on her own testimony during the bench trial that she

cleaned the house prior to moving out, as well as the testimony of her mother, who stated

that “it was obvious that [the house] was clean” at the time she helped move Kishpaugh’s

furniture out of the attic. (Tr. p. 291). The Odegards, however, testified as to the clean

condition of their home, yard, and minivan at the time they left for Germany and also

presented evidence depicting the extensive damages that were awaiting them upon their

return to Indianapolis. The Odegards further presented evidence indicating that Kishpaugh

had permitted Asia to live in their house and to drive (and damage) their minivan. The

Odegards also explained that they had not previously experienced difficulties with Abby

                                              19
barking while outdoors or urinating in the house, but Kishpaugh’s lack of attention to

Abby’s needs required them to board her in a kennel for one month.

       Kishpaugh’s argument is essentially a request that we disregard the trial court’s role

in weighing evidence and evaluating the witnesses’ credibility by giving credence to her

version of events. This we will not do. Moreover, we find that the evidence and reasonable

inferences support the finding that Kishpaugh breached the Lease. The trial court heard

the evidence that neither John nor Chip detected the damages when they were inside the

house during Kishpaugh’s occupancy, but the trial court also heard evidence that neither

of them inspected the premises. Contrary to Kishpaugh’s contention that the carpet was

soiled before she even moved in, the Odegards presented documentation to show that, prior

to leaving for Germany, they had their carpets professionally cleaned. Kishpaugh claimed

that, except for the one occasion that she had permission to use the minivan to pick up a

rental car, she only drove the minivan once a week around the neighborhood. Again, the

Odegards refuted this testimony by submitting a receipt for an oil change which indicated

that, just prior to the Odegards’ departure, the minivan’s odometer reading was 7,000 miles

less than after they returned. Given these fallacies in Kishpaugh’s claims, we find that it

was reasonable for the trial court to discredit Kishpaugh’s testimony that none of the other

damages existed at the time she moved out.

       Like the trial court, we are unpersuaded by Kishpaugh’s defense strategy that

someone else must have entered the house and caused all of the damage between May 31,

2010 and June 12, 2010. Kishpaugh testified that she locked the door when she left, and

there is no evidence that anybody forcefully entered the home or that the home security

                                             20
system was triggered. Of course, it might be possible for someone to break into a house in

order to install cable television in a little girl’s bedroom and use the carpet as an ashtray,

but the collective evidence in this case reveals that Kishpaugh and/or her guest(s) trashed

the Odegards’ home.           We therefore conclude that there is sufficient evidence that

Kishpaugh breached the Lease by failing to return the house in a clean and satisfactory

condition, permitting unauthorized roomers, and failing to care for Abby.

                        V. Violation of Indiana Code Section 32-31-7-6

        Lastly, Kishpaugh claims that the trial court erred by concluding that she had

violated her obligations as a tenant.4 The Tenant Statute provides that “[a]t the termination

of a tenant’s occupancy, the tenant shall deliver the rental premises to the landlord in a

clean and proper condition, excepting ordinary wear and tear expected in the normal course

of habitation of a dwelling unit.” I.C. § 32-31-7-6. If a tenant violates this duty, Indiana

Code section 32-31-7-7(f) affords the prevailing landlord the right to recover actual

damages, attorney fees and costs; injunctive relief; and/or “[a]ny other remedy appropriate

under the circumstances.”

        Based on our search for any existing case law concerning the Tenant Statute, it

appears that Kishpaugh has presented an issue of first impression. Where a statute has not

previously been construed, our court endeavors to ascertain and give effect to the intent of

the legislature. Gee v. Green Tree Servicing, LLC, 934 N.E.2d 1260, 1262 (Ind. Ct. App.




4
  Although the trial court determined that Kishpaugh’s statutory violation warranted an award of actual
damages, attorney fees, and costs, the trial court did not order any “additional damages” for this claim.
(Appellant’s App. p. 9).

                                                    21
2010). Thus, we look to the express language of the statute and the rules of statutory

construction, reviewing the statute in its entirety under the presumption that “the legislature

intended logical application of the language used in the statute, so as to avoid unjust or

absurd results.” Id. (quoting State v. Prater, 922 N.E.2d 746, 748 (Ind. Ct. App. 2010)).

       In addition to reiterating her earlier assertion that she is not liable for any damages

that were incurred during the twelve-day period between the termination of her occupancy

and the Odegards’ return to Indianapolis, Kishpaugh also argues that there is insufficient

evidence to support the trial court’s conclusion that she violated her statutory tenant

obligations. Kishpaugh primarily relies on her own self-serving testimony as evidence that

the Odegards’ home “was actually cleaner when I left than when I arrived.” (Tr. p. 262).

We find that Kishpaugh’s argument ultimately amounts to a request to reweigh evidence

and reassess witness credibility, which we decline to do.

       Furthermore, Kishpaugh concedes that she broke the lamps and the microwave

handle and that Abby frequently urinated in the living room. However, she insists that

these incidents “are normal events that are likely to happen over the course of several

months.” (Appellant’s Br. p. 25). If the evidence indicated that the extent of the damage

consisted of a few scuffs on the walls and some carpet stains, we would likely find

Kishpaugh’s argument to be more persuasive. However, such is not the case.

       While the Tenant Statute certainly excludes “ordinary wear and tear” from the

gamut of a tenant’s potential liability, it does not operate as a license for the tenant to

destroy the landlord’s property. I.C. § 32-31-7-6. “Ordinary” is defined as “of a kind to

be expected in the normal order of events”—that is, “routine” or “usual.” MERRIAM-

                                              22
WEBSTER, http://www.merriam-webster.com/dictionary/ordinary (last visited Sept. 4,

2014). Here, the totality of the evidence demonstrates that there was substantial damage

throughout the Odegards’ home, yard, and even to their minivan. “Ordinary” use of a

leased space does not result in cigarette burns in the carpet and vehicle, a scorched fence,

urine-soaked carpet and mattresses, a damaged garage door, and more. Therefore, we find

that the evidence supports the trial court’s determination that Kishpaugh failed to deliver

the Odegards’ property “in a clean and proper condition.” I.C. § 32-31-7-6.

                                VI. Appellate Attorney Fees

         On August 12, 2014, the Odegards filed their Petition for Appellate Attorney Fees.

On August 18, 2014, Kishpaugh filed her objection thereto, asserting, in part, that her

appeal is neither frivolous nor in bad faith as is required for an award of appellate attorney

fees under Indiana Appellate Rule 66(E). Notwithstanding any frivolity in Kishpaugh’s

appeal, we find that the Odegards are entitled to appellate attorney fees based on general

principles of contract law. See Gershin v. Demming, 685 N.E.2d 1125, 1131 (Ind. Ct. App.

1997).

         “When a contract provision provides that attorney fees are recoverable, appellate

attorney fees may also be awarded.” Humphries v. Ables, 789 N.E.2d 1025, 1036 (Ind. Ct.

App. 2003). The Lease stipulates that in the event of default by Kishpaugh, Kishpaugh

“shall pay all costs and expenses, including attorney fees, incurred by [the Odegards] in

connection with [their] exercise of any rights or remedies [they] may have under this Lease

because of default.” (Appellant’s App. p. 32 (emphasis added)). An “Event of Default” is

defined in the Lease to include a violation of “any other term, condition or covenant of this

                                             23
Lease.” (Appellant’s App. p. 32). Because Kishpaugh clearly defaulted in her obligation

to maintain and return the house “in [a] clean and satisfactory condition,” the Odegards are

entitled to recover their appellate attorney fees. (Appellant’s App. p. 31). Moreover, our

court has also previously held that a plaintiff who prevails under the Relief Act is entitled

to appellate attorney fees. Heartland Res., Inc. v. Bedel, 903 N.E.2d 1004, 1008 (Ind. Ct.

App. 2009). Accordingly, we remand to the trial court for a determination of reasonable

appellate attorney fees.

                                      CONCLUSION

       Based on the foregoing, we conclude that the trial court did not err in concluding

that Kishpaugh committed theft, breached the Lease, and violated the Tenant Statute.

Although the trial court lacked jurisdiction to declare that the theft damages are a non-

dischargeable debt in bankruptcy, we conclude that the trial court’s inclusion of this

conclusion in its Judgment is harmless error. In addition, we grant the Odegards’ Petition

for Appellate Attorney Fees and remand to the trial court to determine the amount.

       Affirmed and remanded.

MATHIAS, J. and CRONE, J. concur




                                             24